
	
		IV
		111th CONGRESS
		1st Session
		H. CON. RES. 33
		IN THE HOUSE OF REPRESENTATIVES
		
			January 28, 2009
			Mr. Conyers (for
			 himself, Mr. Dingell, and
			 Ms. Kilpatrick of Michigan) submitted
			 the following concurrent resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		CONCURRENT RESOLUTION
		Honoring and saluting Motown Records of
		  Detroit, Michigan, on its 50th anniversary.
	
	
		Whereas, on January 12, 1959, Barry Gordy, Jr. received an
			 $800 loan to start Tamla Record Company from his family, the Ber-Berry Co-Op,
			 which was established by his eldest sister, Esther Gordy Edwards, and her
			 husband, George Edwards, and named after their parents Bertha and Barry Gordy,
			 Sr.;
		Whereas the Motown record label was also established in
			 1959 and incorporated on April 4, 1960;
		Whereas within one year of creation, Motown Records
			 produced two songs that reached number two on the Billboard Hot 100 list,
			 “Money (That’s What I Want)”, performed by Barrett Strong, and “Shop Around”,
			 performed by the Miracles and written by Berry Gordy, Jr., and Janie
			 Bradford;
		Whereas after one year, Motown Records produced its first
			 Billboard Hot 100 number one song, “Please Mr. Postman”, performed by the
			 Marvelettes;
		Whereas the Miracles, featuring Smokey Robinson, Bobby
			 Rogers, Ron White, Pete Moore, and Claudette Robinson, recorded the first
			 Motown record to sell 1,000,000 copies, “Shop Around”;
		Whereas in 1965, six years after its inception, five
			 Motown releases reached number one on pop charts across the country, including
			 “I Can’t Help Myself” by the Four Tops and “Stop! In The Name of Love” by the
			 Supremes;
		Whereas Motown Records fostered the careers of recording
			 legends Marvin Gaye, Smokey Robinson, Martha Reeves, Diana Ross, Gladys Knight
			 and the Pips, Tammi Terrell, and the Isley Brothers; and
		Whereas through the medium of music, during one of the
			 most tumultuous times in the history of the United States, Motown Records
			 established a uniquely American art form that defined the American experience
			 for a generation and for generations to follow: Now, therefore, be it
		
	
		That Congress—
			(1)congratulates and salutes Motown Records on
			 its 50th anniversary; and
			(2)directs the Clerk
			 of the House of Representatives to make available enrolled copies of this
			 resolution to Motown Records for appropriate display.
			
